Exhibit 10.9 ASSET PURCHASE AGREEMENT THIS AGREEMENT made as of the 28th day of August, 2012 (the “Effective Date”), by and among PositiveID Corporation, a Delaware corporation (“Seller”), and VeriTeQ Acquisition Corporation, a Delaware corporation (“Buyer”). (The Seller and the Buyer may hereinafter be collectively referred to as the “Parties” or individually as the “Party”). R E C I T A L S WHEREAS , in the past, the Seller’s business has included the manufacture and sale of implantable passive radio-frequency identification microchips (“RFID Chip”), and components related thereto, including readers, transponders, implanters, packaging devices and related services (the “Business”); WHEREAS , Buyer intends to develop, market, and sell RFID systems used to identify, locate and protect people, medical devices and other applications, which systems use the RFID Chip and components related thereto, including readers, transponders, implanters and packaging devices, and which future systems, products, components and services developed by or on behalf of Buyer may use the RFID Chip or portions thereof (“RFID Field”); WHEREAS , Seller desires to sell and deliver to Buyer, and Buyer desires to purchase and receive from Seller all, right, title and interest in and to certain Seller’s assets used or useful in connection with the operation of the Business in the RFID Field, so as to permit Buyer to independently pursue the development and improvement of the Business in the RFID Field; and WHEREAS , Seller, in conjunction with its development partner Receptors LLC, has developed the GlucoChip™, a product designed to measure blood glucose levels in vivo. This product is based on the intellectual property (patents, patents pending and other intellectual property) being sold to Buyer as a part of this agreement. Simultaneously with the execution of this agreement, the parties will enter into a License Agreement whereby Buyer will grant a license to Seller regarding and including the GlucoChip™. Such license shall be exclusive, perpetual, transferable, royalty free, worldwide and shall cover all GlucoChip™ intellectual property related to blood glucose measurement and diabetes management. IT IS THEREFORE AGREED: ARTICLE I. ASSETS TO BE PURCHASED Description of Assets . Upon the terms and subject to the conditions hereof, on the Closing Date (as defined in Section 9.1) Seller shall sell, transfer, assign and deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and interest in and to all of Seller’s assets that are limited to the operation of the Business in the RFID Field, including, without limitation, the following assets (collectively referred to as the “Purchased Assets”) which shall be conveyed in the manner described: (a)The patents and patent applications, including divisions, continuations, renewals, reissuances, and extensions of the foregoing (as applicable) listed on Schedule 1.1 shall be transferred and assigned to Buyer (“the Assigned Patents”), pursuant to an assignment of patent, and Seller shall receive from Buyer a full and irrevocable covenant not to sue for Seller's use of such patents and patent applications pursuant to the License Agreement between Seller and Buyer dated August 28, 2012. Certain Agreements .
